                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

SAMTERIOUS GORDON,
                                                                  OPINION AND ORDER
                              Plaintiff,
                                                                     18-cv-176-bbc
                v.

DR. MICHAEL BROWN, DREW CROSS,
JOSEPH FRAUNDORF, NICHOLAS SIEBER,
JAMIE BARKER, MORGHAN GILSON NOTH,
DR. MANN LEE, LYNN DOBBERT, KOREEN
FRISK, BRIDGET RINK, NICOLE KRAHENBUHL
AND JAMIE GOHDE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Samterious Gordon is proceeding on claims that staff at New Lisbon

Correctional Institution violated his rights under the Eighth Amendment and state law by

failing to provide him adequate dental care. In particular, he contends that security staff

(defendants Joseph Fraundorf, Nicholas Sieber and Drew Cross) refused to contact dental

or health services despite knowing he was in pain; health services nursing staff (defendants

Koreen Frisk, Bridget Rink, Nicole Krahenbuhl, Jamie Gohde, Jamie Barker and Lynn

Dobbert) failed to properly triage two dental service requests that he filed; and dental

services staff (defendants Dr. Michael Brown, Dr. Mann Lee and Morghan Gilson Noth)

failed to provide timely dental services.1 Before the court is defendants’ motion for summary




       1
           I have amended the caption to reflect the correct spellings of defendants’ names.

                                               1
judgment. Dkt. #41.

       In response to defendants’ motion, plaintiff has agreed that his claims against Frisk,

Rink and Kahenbuhl should be dismissed, dkt. #54 at 1, so I will not discuss those

defendants further. As for the other defendants, plaintiff has failed to present evidence that

Brown, Gohde, Barker, Lee, Noth and Sieber violated his rights under the Eighth

Amendment or state law. Therefore, I will grant summary judgment in favor of those

defendants. However, there is a genuine dispute of material fact as to whether defendants

Dobbert, Fraundorf and Cross acted with deliberate indifference or negligence to his serious

dental needs. Therefore, I will deny the motion for summary judgment as to Dobbert,

Fraundorf and Cross.

       From the parties’ proposed findings of fact, I find the following facts to be material

and undisputed unless otherwise noted.




                                  UNDISPUTED FACTS

       Plaintiff Samterious Gordon was an inmate at New Lisbon Correctional Institution

at all times relevant to this lawsuit. Defendant Dr. Mann Lee is the dental director for the

Department of Corrections Bureau of Health Services. He makes all staffing and hiring

decisions for dentists, dental assistants and dental hygienists, though the number of staff he

is able to hire is determined by the Division of Adult Institutions Bureau of Health Services

budget. As the dental director, Lee does not triage or assess individual care unless it is

brought to his attention after the fact through an inmate complaint.



                                              2
       The remaining defendants worked at New Lisbon Correctional Institution during the

relevant time period. Dr. Michael Brown is a dentist; Morghan Gilson Noth is a dental

assistant; Lynn Dobbert and Jamie Gohde were nurse clinicians; Drew Cross was a

correctional sergeant; Joseph Fraundorf and Nicholas Sieber were correctional officers; and

Jamie Barker was the interim health services unit manager from February 2018 to May

2018. Barker was not involved with staffing of dentists or dental hygienists.

       On November 7, 2016, a dentist at Dodge Correctional Institution advised plaintiff

that he needed a filling or extraction of an upper right tooth and that he should submit a

dental service request for the work. Plaintiff did not submit any dental service requests for

the tooth until January 19, 2018, after he had been transferred to New Lisbon.

       A few days before January 19, 2019, plaintiff’s tooth starting hurting, his mouth was

bleeding, he had headaches and he could not eat or sleep.          On January 19, plaintiff

submitted a dental service request stating that he had been “having trouble” with his back

tooth since “biting a penny” at the county jail, that he was in pain and that he needed

someone to look at it as soon as possible. Dkt. #57-1.

       On January 20, 2018, defendant Nurse Dobbert was the only health services staff

member working. She retrieved plaintiff’s dental service request, date-stamped it and triaged

it. When nursing staff triages dental service requests, they review the requests for urgent or

emergent dental problems. If the request is not urgent or emergent, nursing staff forwards

the request to the dentist. Dobbert reviewed plaintiff’s request, decided it was not urgent

or emergent and forwarded it to the dentist. She did not contact plaintiff or offer him any



                                              3
pain medication.

       After a dental service request is forwarded, the dentist determines if and when a

patient needs to be seen by dental services. In January 2019, a dentist was at New Lisbon

between one and three days a week. Under Division of Adult Institutions policy 500.40.02,

only dentists and registered nurses may determine if and when an inmate requires dental

services. If the dentist is out, a nurse must triage requests for service. Dental assistants and

hygienists are not permitted to triage dental service requests. Dkt. #42-2. They also are not

permitted to prescribe medication.

       Defendant Brown received and triaged plaintiff’s dental service request on January

22, 2018. Brown determined that the request did not state an urgent need because plaintiff

was referring to a county jail incident that occurred before 2016 when Dodge Correctional

Institution provided a comprehensive intake dental exam and took x-rays. In addition, there

were no notes in his dental record indicating that plaintiff had reported pain in his back

tooth or requested treatment in 2016 or 2017. On January 22, Brown notified plaintiff that

he would be placed on the routine waiting list, with an approximate wait time of 12 months.

       Plaintiff saw a primary physician on February 2, 2018 for other medical problems,

and he did not complain of tooth pain. If he had complained of tooth pain, he would have

been referred directly to dental services and likely would have been seen the same day.

       On February 13, 2018, part of plaintiff’s tooth broke. (Plaintiff says he showed his

broken tooth to correctional officers Sieber, Cross and Fraundorf, told them he was in pain

and asked them to contact health services for him, but they refused to do so. Plaintiff says



                                               4
defendants responded by stating that they were not dentists and that there was no tooth

fairy at the prison. Defendants deny that plaintiff showed them his broken tooth or asked

for help. They also point to records showing that Sieber was not working on that day.)

       On February 13, 2018, plaintiff submitted a dental service request and a health

service request. His health service request stated, “Need dental work on my tooth as soon

as possible because it just fell out, and I’m in a lot of pain and need medication for my pain

right now, so please send me to see the dentist.” Dkt. #57-2. His dental service request

stated that his tooth had fallen out, that he was in serious pain and that he needed to see a

dentist as soon as possible to get the rest of his tooth pulled. Dkt. #57-3. Defendant

Dobbert received the dental service and health service requests on February 14, 2018, and

she routed them to the dentist for triage. Dobbert was not aware that the dentist would not

be at New Lisbon again until February 19, 2018. Dr. Brown was scheduled at other

institutions and Noth, the dental assistant, was on vacation.

       Plaintiff was in severe pain from February 14 to February 19. On February 18,

plaintiff submitted an interview and information request, complaining that he had not yet

been seen by a dentist. Brown returned to New Lisbon on February 19, 2018, and reviewed

plaintiff’s dental service requests. Brown classified the request as urgent and scheduled

plaintiff for an appointment the same day. After Brown and plaintiff discussed options,

plaintiff chose to have his tooth extracted. That same day, defendant Gohde responded to

plaintiff’s information request, stating that dental services had responded to his request and

that he would be seen by dental. She also stated that if plaintiff wanted to be seen by a



                                              5
nurse, he should submit a health service request.

       Plaintiff submitted in inmate complaint on February 21, 2018. After the inmate

complaint examiner contacted defendant Barker, Barker reviewed plaintiff’s medical records

and noted that nursing staff should have assessed plaintiff for pain after reviewing his dental

service requests on January 20 and February 14, even though the requests were forwarded

to dental services. Plaintiff’s complaint was affirmed, with the conclusion that Barker would

direct nursing staff to assess patients for pain when a dentist is not on site.




                                         OPINION

       Plaintiff was granted leave to proceed on claims that defendants failed to respond to

his dental needs, in violation of his rights under the Eighth Amendment and state law.




                                    A. Legal Standards

       The Eighth Amendment’s prohibition on cruel and unusual punishment “protects

prisoners from prison conditions that cause ‘the wanton and unnecessary infliction of pain,’”

including “grossly inadequate medical care.” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). To prevail on a claim

based on deficient medical care, the plaintiff must demonstrate two elements: (1) an

objectively serious medical condition; and (2) an official's deliberate indifference to that

condition. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The first element, an

objectively serious medical condition, is satisfied if a physician has diagnosed the condition



                                              6
as requiring treatment, or the need for treatment would be obvious to a layperson. Pyles,

771 F.3d at 409.      Defendants have not disputed that plaintiff’s dental needs and

accompanying pain were serious medical conditions that required treatment.

       The second element of plaintiff’s claim, “deliberate indifference,” is a subjective

standard. Arnett, 658 F.3d at 751. “Deliberate indifference” means that the officials were

aware that the prisoner faced a substantial risk of serious harm but disregarded the risk by

consciously failing to take reasonable measures to address it. Forbes v. Edgar, 112 F.3d 262,

266 (7th Cir. 1997). Defendants deny that they were deliberately indifferent to plaintiff’s

serious medical needs.

       To prevail on a claim for negligence in Wisconsin, plaintiff must prove that

defendants breached their duty of care and that he suffered injury as a result. Paul v. Skemp,

2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865. Wisconsin law more

specifically defines medical negligence as the failure of a medical professional to “exercise

that degree of care and skill which is exercised by the average practitioner in the class to

which he belongs, acting in the same or similar circumstances.” Sawyer v. Midelfort, 227

Wis. 2d 124, 149, 595 N.W.2d 423, 435 (1999); Shuster v. Altenberg, 144 Wis. 2d 223,

229, 424 N.W.2d 159, 161-62 (1988).




                                     A. Nurse Dobbert

       Defendant Dobbert reviewed a dental service request from plaintiff on January 20,

2018 and dental and health services requests on February 14, 2018. Plaintiff contends that



                                              7
defendant Dobbert acted with deliberate indifference and negligence to his serious medical

needs by forwarding his health and dental service requests to the dentist without contacting

him or attempting to assess his pain. Dobbert contends that she exercised her medical

judgment in concluding that plaintiff’s requests did not suggest that he needed urgent or

emergent care.

       I agree with Dobbert that plaintiff has not shown that Dobbert acted with deliberate

indifference or negligence in responding to his January 20 dental service request. In that

request, plaintiff wrote that he had been “having trouble” with his back tooth since “biting

a penny” at the county jail. Although plaintiff also wrote that he was in pain and that he

needed someone to look at his tooth as soon as possible, his request suggested that he was

complaining about a long-term problem, not something that was urgent or emergent.

Dobbert’s decision to forward the request to the dentist was reasonable. Moreover, the

dentist agreed with Dobbert’s assessment and agreed that plaintiff did not need to be seen

immediately.

       Dobbert’s response to plaintiff’s February 13 dental and health service requests is a

closer question. In those requests, plaintiff reported that part of his tooth had fallen out,

that he was in serious pain, that he needed pain medication and that he needed to see a

dentist as soon as possible. Dobbert forwarded plaintiff’s requests to the dentist, who was

out for the next five days. When Dr. Brown returned and saw the request, he concluded that

plaintiff’s condition was urgent and that plaintiff needed to be seen immediately.

       Dobbert contends that her response to plaintiff’s February 13 requests did not



                                              8
constitute deliberate indifference or negligence because she did not think plaintiff’s situation

was an emergency, she did not know the dentist was out and she could not have prescribed

pain medication anyway.      However, plaintiff has submitted evidence that undermines

Dobbert’s arguments.     Although Dobbert says she did not know the dentist was out,

Division of Adult Institutions policies state that if a dentist is out, a nurse must assess

inmate requests for dental services. Dobbert does not explain why, if she was responsible

for assessing inmate requests in the dentist’s absence, she did not check the dentist’s

schedule to determine when he would be back at the institution. The same policy defines

“urgent” dental needs as including any condition that could result in undue pain and

suffering, and states that urgent needs should be addressed the same day if possible and

within 72 hours at the latest. Dkt. #57-17 at 3. Although Dobbert says that she did not

think plaintiff’s request qualified as an “emergency” as defined in prison policies, she does

not explain why his request was not “urgent,” or why she failed to at least assess plaintiff’s

condition. Dobbert also says that she is not permitted to prescribe medication, but she does

not explain why she could not provide plaintiff over-the-counter pain medication or refer

him to a medical provider who could have prescribed pain medication for him. Dobbey v.

Mitchell-Lawshea, 806 F.3d 938, 940 (7th Cir. 2015) (medical provider “demonstrates

deliberate indifference by failing to treat the patient promptly, thus prolonging the patient’s

pain, while knowing that the patient may well be in serious pain that is treatable”). For all

of these reasons, I conclude that plaintiff has submitted evidence sufficient to create a

genuine factual dispute as to whether Dobbert was deliberately indifferent or negligent to



                                               9
his serious dental needs. Therefore, I will deny the motion for summary judgment as to

Dobbert.




                                       B. Dr. Brown

       In contrast to defendant Dobbert, plaintiff has not shown that Dr. Brown acted with

deliberate indifference or negligence to his serious dental needs. Plaintiff contends that

Brown should have seen him immediately after reviewing his January 19 request for dental

services. However, the undisputed evidence shows that Brown placed plaintiff on the list for

routine dental care because plaintiff’s dental service request and dental file did not suggest

that plaintiff needed urgent or emergent treatment. Plaintiff’s dental file showed that

plaintiff had a 2016 dental exam and x-rays showing that he had a problem tooth that

needed a filling or extraction, but his records did not show that plaintiff had reported pain

in 2016 or that he had sought dental treatment during 2016 or 2017. In addition, plaintiff

was complaining about what appeared to be a long-term problem, not something new or

urgent. Therefore, Brown concluded reasonably that plaintiff could wait for treatment. In

addition, plaintiff has not alleged that he suffered in severe pain between January 20, 2018

and February 13, 2018, when he filed his second request for dental services. Instead, the

evidence shows that plaintiff saw a doctor on February 2 and did not mention a broken

tooth, tooth pain or needing pain medication.         Finally, Brown was not deliberately

indifferent or negligent when he reviewed plaintiff’s second dental services request on

February 20.   He reviewed the dental service request, saw plaintiff the same day and



                                             10
extracted plaintiff’s tooth. Under these factual circumstances, no reasonable jury could

conclude that Brown acted below the standard of care for a prison dentist or that Brown

knew that plaintiff faced a substantial risk of harm by disregarded it. Therefore, I will grant

the motion for summary judgment as to defendant Brown.




                                C. Cross, Fraundorf and Sieber

         Plaintiff contends that correctional officers Sieber, Cross and Fraundorf violated his

Eighth Amendment and state law rights by failing to contact health or dental services after

he showed them his broken tooth and told them he was in pain. Defendants deny that

plaintiff ever showed them his tooth or requested help. However, accepting as true plaintiff’s

version of events, I conclude that Sieber is entitled to summary judgment, but Cross and

Fraundorf are not.

         Defendant Sieber has submitted his time sheet showing that he was not working on

February 13, when plaintiff says he showed Sieber and the other correctional officers his

broken tooth. Plaintiff has submitted no evidence sufficient to undermine Sieber’s time

sheet.

         As for Cross and Fraundorf, a jury could conclude that their alleged responses to

plaintiff’s complaints of pain and request for help constituted deliberate indifference or

negligence. Although Cross and Fraundorf are not medical providers and cannot be faulted

for failing to treat plaintiff’s dental condition, they could have contacted health services

about plaintiff’s situation. If a correctional officer knows that a prisoner is in pain and needs



                                               11
treatment, the guard has a responsibility to help the prisoner. Dobbey, 806 F.3d at 940

(“[A] guard who is aware of complaints of pain and does nothing to help a suffering prisoner

obtain treatment is likewise exhibiting deliberate indifference. He knows the prisoner may

be suffering and knows whom to call to attend to the matter.”). If Cross and Fraundorf had

contacted health services on plaintiff’s behalf, he might have been assessed and provided

some pain medication until the dentist could see him. Therefore, I will grant the motion for

summary judgment as to Sieber, but will deny it as to Cross and Fraundorf.




                             D. Barker, Noth, Gohde and Lee

       Plaintiff also sued defendants Barker, Noth, Gohde and Lee, but he has submitted no

evidence suggesting that these defendants were personally involved in treating him, could

have intervened to help him obtain treatment or that there were otherwise deliberately

indifferent or negligent. Barker’s only involvement was responding to plaintiff’s inmate

complaint, in which she stated that nursing staff should have assessed plaintiff’s pain.

Gohde’s only involvement was responding to an information request, on the same day that

plaintiff received treatment from Dr. Brown.       Noth had no apparent involvement in

plaintiff’s treatment or in reviewing his dental service requests. Finally, Lee is the dental

director who has supervisory responsibilities over Department of Corrections’ dental staff,

but does not see inmate patients, never saw plaintiff and was not aware of plaintiff’s dental

condition. Therefore, I will grant summary judgment to Barker, Noth, Gohde and Lee.




                                             12
                                         ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Joseph

Fraundorf, Nicholas Sieber, Drew Cross, Koreen Frisk, Bridget Rink, Nicole Kahenbuhl,

Jamie Gohde, Jamie Barker, Lynn Dobbert, Dr. Michael Brown, Dr. Mann Lee and Morghan

Gilson Noth, dkt. #41, is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED with respect to plaintiff Samterious Gordon’s claims against defendants Frisk,

Rink, Kahenbuhl, Brown, Gohde, Barker, Lee, Noth and Sieber. The motion is DENIED

as to plaintiff’s claims against Dobbert, Fraundorf and Cross.




              Entered this 18th day of November, 2019.

                                          BY THE COURT:
                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                            13
